Title: From Thomas Jefferson to Francis Taylor, 2 April 1781
From: Jefferson, Thomas
To: Taylor, Francis



Sir
Richmond April 2d 1781

Since my letter to you desiring the Men of your regiment to be discharged at Winchester, it has occured to me that it would probably  be more agreable to them and certainly better for the Public that they should be marched back to the Barracks and there discharged. By this Means their Arms will be safely returned there. Should you not have discharged them before the receipt of this you will be pleased to change the place of Discharge to the Barracks in Albemarle. In either Event I am in Hopes you can make it convenient to go to the barracks yourself, have an exact report made to us of all Public Property there and have it properly taken Care of till we can give Orders what to have done which shall be in the Instant of receiving your report. I am &c,

T. J.

